     Case 2:20-cv-06539-DSF-E Document 1 Filed 07/23/20 Page 1 of 10 Page ID #:1




 1   Jordan Raphael (SBN 252344)
 2   jraphael@byronraphael.com
     BYRON RAPHAEL LLP
 3   1055 West 7th Street, Suite 3300
 4   Los Angeles, CA 90017
     P: (213) 291-9800
 5   F: (213) 277-5373
 6
 7   Andrew Gerber (pro hac vice application to be filed)
     andrew@kgfirm.com
 8   KUSHNIRSKY GERBER PLLC
 9   27 Union Square West, Suite 301
     New York, NY 10003
10   P: (212) 882-1320
11   F: (917) 398-1487
12
     Attorneys for Plaintiff HUEMAN LLC
13
14                            UNITED STATES DISTRICT COURT
15                        CENTRAL DISTRICT OF CALIFORNIA
16
17   HUEMAN LLC, a California limited              Case No.
18   liability company,
                                                   COMPLAINT FOR COPYRIGHT
19               Plaintiff,                        INFRINGEMENT
20
                                                   DEMAND FOR JURY TRIAL
21         vs.
22
23   ALASKA AIRLINES, INC., an Alaska
     corporation,
24
25               Defendant.
26
27
28
                                                                                   Case No.
                                               1
                     COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-06539-DSF-E Document 1 Filed 07/23/20 Page 2 of 10 Page ID #:2




 1        Plaintiff Hueman LLC (“Plaintiff” or “Hueman”), by and through its undersigned
 2   attorneys, as and for its complaint against Defendant Alaska Airlines, Inc, (“Alaska” or
 3
     “Defendant”), alleges as follows:
 4
 5                               JURISDICTION AND VENUE
 6
           1.    This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1338 in that
 7
 8   claims herein arise under the federal Copyright Act, 17 U.S.C., § 101 et seq.
 9         2.    Plaintiff is informed and believes and upon such information and belief
10
     alleges that this Court has personal jurisdiction over Defendant in that Defendant (a)
11
12   regularly does or solicits business in California; (b) derives substantial revenue from
13
     goods used or services rendered in California; (c) expects or reasonably should expect its
14
15   infringing conduct to have consequences in California; and (d) derives revenue from
16
     interstate commerce. Defendant is also subject to this Court’s personal jurisdiction
17
18   because it has a regular and established place of business in this District, with its ground

19   operations and permanent business operations located at various facilities, including, by
20
     way of example, at Los Angeles International Airport, Terminal 6, 600 World Way, Los
21
22   Angeles, California.
23
           3.    This district is the proper venue for this action under 28 U.S.C. §§ 1391(b)
24
25   and 1400 because a substantial part of the events and omissions giving rise to the claims
26   herein occurred in this district and, as set forth above, Defendant has a regular and
27
     established place of business in this District, with its ground operations and permanent
28
                                                                                          Case No.
                                                  2
                      COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-06539-DSF-E Document 1 Filed 07/23/20 Page 3 of 10 Page ID #:3




 1   business operations located at various facilities, including at Los Angeles International
 2   Airport, Terminal 6, 600 World Way, Los Angeles, California.
 3
                                              PARTIES
 4
 5         4.    Plaintiff is a limited liability company formed under the laws of the State of
 6
     California with its principal place of business located at 2744 East 11th Street, Oakland,
 7
 8   California 94601. Plaintiff has satisfied the requirements of 17 U.S.C § 411 prior to filing
 9   this lawsuit. Ms. Tinati is a well-known street artist who is professionally known as
10
     Hueman. Ms. Tinati operates through the Hueman LLC entity and engages in projects
11
12   using the Hueman LLC entity.
13
           5.    Plaintiff is informed and believes and upon such information and belief
14
15   alleges that Defendant is a corporation organized and existing under the laws of the State
16
     of Alaska with its principal place of business at 19300 International Boulevard, Seattle,
17
18   Washington 98188.

19         6.    Plaintiff is informed and believes and upon such information and belief
20
     alleges that Defendant also has a regular and established place of business in this District,
21
22   with its ground operations and permanent business operations located at various facilities,
23
     including at Los Angeles International Airport, Terminal 6, 600 World Way, Los
24
25   Angeles, California.
26         7.    Plaintiff is informed and believes and upon such information and belief
27
     alleges that Defendant is a subsidiary of Alaska Air Group, Inc.
28
                                                                                           Case No.
                                                  3
                      COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-06539-DSF-E Document 1 Filed 07/23/20 Page 4 of 10 Page ID #:4




 1                                FACTUAL BACKGROUND
 2        A. Plaintiff and the Mural
 3
           8.    Plaintiff is a California limited liability company owned by Allison Tinati, a
 4
 5   well-known painter, muralist, and street artist who resides in Oakland, California. Ms.
 6
     Tinati is best known for her large-scale murals, which she creates on commission for
 7
 8   clients around the world.
 9         9.    In May 2016, Ms. Tinati, working for and through Plaintiff, created a mural
10
     entitled Bloom (the “Mural”) in the Arts District of Los Angeles. The Mural, shown
11
12   below, has since become one of the most prominent street art works in Los Angeles.
13
14
15
16
17
18
19
20
21
22
23
24
25
           10. Plaintiff’s business relies entirely on the commission, licensing, and sale of
26
27   Ms. Tinati’s creative works in the United States and throughout the world.
28
                                                                                        Case No.
                                                 4
                     COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-06539-DSF-E Document 1 Filed 07/23/20 Page 5 of 10 Page ID #:5




 1         11. Plaintiff obtained federal copyright registration No. VA0002195426 for the
 2   Mural. A copy of the registration certificate for the Mural is attached hereto as Exhibit
 3
     A and incorporated herein by this reference.
 4
 5         B. Defendant’s Willful Infringement of the Mural
 6
           12. Upon information and belief, Defendant is a commercial airline carrier that
 7
 8   serves destinations in the United States and North America with a market capitalization
 9   of approximately $5 billion. Defendant also manages its brand business activities in the
10
     United States, including, but not limited to, advertising, and loyalty partnerships with
11
12   hotel, airline, and transportation service providers offered to consumers throughout the
13
     United States, including in this district.
14
15         13. Plaintiff is informed and believes and upon such information and belief
16
     alleges that sometime in August or September 2019, without Plaintiff’s permission,
17
18   Alaska used the Mural in its marketing and advertising (the “Infringing Advertisement”)

19   to advertise its flight sale promotions and the Alaska Airlines brand. An example of one
20
     such Infringing Advertisement is shown below:
21
22
23
24
25
26
27
28
                                                                                       Case No.
                                                  5
                      COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-06539-DSF-E Document 1 Filed 07/23/20 Page 6 of 10 Page ID #:6




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17         14.      Defendant knew or should have known that Plaintiff required a licensing fee
18   for its works, including the Mural. Massive multi-billion-dollar companies like Alaska
19
20   Airlines should not be stealing from independent artists. Alaska Airlines should have

21   contacted Plaintiff and paid a proper license before using the Mural.
22
           15.      Defendant has profited from the unauthorized use of Plaintiff’s original
23
24   creative work though its display of the Infringing Advertisement and use of the Mural on
25
     its website.
26
27         16.      Defendant did not attempt to contact Plaintiff to inquire about properly
28   licensing the Mural for use in the Infringing Advertisement or on its website.
                                                                                          Case No.
                                                   6
                        COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-06539-DSF-E Document 1 Filed 07/23/20 Page 7 of 10 Page ID #:7




 1          17.    Plaintiff has been significantly damaged by Defendant’s unlawful uses of the
 2   Mural and has been forced to file this action in order to protect its rights and the livelihood
 3
     of Ms. Tinati.
 4
 5          18.    Plaintiff seeks actual damages, disgorged profits, injunctive relief, and other
 6
     relief as the Court deems just and proper. Plaintiff respectfully requests a trial by jury in
 7
 8   this action for all issued so triable.
 9                                   FIRST CLAIM FOR RELIEF
10                                     Copyright Infringement,
                                        17 U.S.C. § 501, et seq.
11
12          19.    Plaintiff realleges and incorporates herein by reference each and every
13
     allegation set forth above and incorporates them herein by this reference.
14
15          20.    Plaintiff has complied in all respects with the copyright laws of the United
16
     States, 17 U.S.C. § 101 et seq., and has secured the exclusive rights and privileges in and
17
18   to the copyright in the Mural.

19          21.    Plaintiff is informed and believes and upon such information and belief
20
     alleges that Defendant had access to the Mural.
21
22          22.    Plaintiff is informed and believes and upon such information and belief
23
     alleges that Defendant copied, reproduced, distributed, adapted, and/or publicly displayed
24
25   elements of the Mural without the consent, permission, or authority of Plaintiff.
26          23.    Defendant’s conduct constitutes infringement of Plaintiff’s copyright and
27
     exclusive rights in violation of 17 U.S.C. §§ 106 and 501.
28
                                                                                            Case No.
                                                   7
                        COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-06539-DSF-E Document 1 Filed 07/23/20 Page 8 of 10 Page ID #:8




 1         24.     Defendant’s acts of infringement have been willful, intentional, purposeful,
 2   and in reckless disregard of and with indifference to the rights of Plaintiff.
 3
           25.     Plaintiff is entitled to actual damages and Defendant’s profits both in the
 4
 5   United States and around the world, pursuant to 17 U.S.C. § 504.
 6
           26.     Defendants’ acts have caused and will continue to cause irreparable harm to
 7
 8   Plaintiff unless restrained by this Court. Plaintiff has no adequate remedy at law.
 9                                     PRAYER FOR RELIEF
10
           WHEREFORE, Plaintiff prays for relief against Defendant as follows:
11
12         1.      For an order permanently restraining and enjoining Defendant from copying,
13
     reproducing, distribution, adapting, and/or publicly displaying the Mural or any elements
14
15   thereof;
16
           2.      For an award to Plaintiff of all profits of Defendant resulting from Defendant’s
17
18   infringing uses of the Mural;

19         3.      For an award of Plaintiff’s actual damages in connection with Defendant’s
20
     willful copyright infringement;
21
22         4.      For prejudgment interest on all damages awarded by this Court;
23
           5.      For such other and further legal and equitable relief as the Court deems just
24
25   and proper.
26
27
28
                                                                                           Case No.
                                                   8
                       COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-06539-DSF-E Document 1 Filed 07/23/20 Page 9 of 10 Page ID #:9




 1   Dated: July 23, 2020                    BYRON RAPHAEL
 2                                           By: /s/ Jordan Raphael
 3                                           Jordan Raphael
 4
                                             KUSHNIRSKY GERBER PLLC
 5
 6                                           Attorneys for Plaintiff HUEMAN LLC

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                   Case No.
                                            9
                    COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-06539-DSF-E Document 1 Filed 07/23/20 Page 10 of 10 Page ID #:10




 1                                   DEMAND FOR JURY TRIAL
 2
 3          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury
 4   of all issues so triable in this action.
 5
 6    Dated: July 23, 2020                         BYRON RAPHAEL
 7                                                 By: /s/ Jordan Raphael
 8                                                 Jordan Raphael
 9
                                                   KUSHNIRSKY GERBER PLLC
10
11                                                 Attorneys for Plaintiff HUEMAN LLC

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                         Case No.
                                                 10
                        COMPLAINT AND DEMAND FOR JURY TRIAL
